 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    SUZANNE BROWN,                                     No. 2:19-cv-0260-MCE-KJN PS
12                       Plaintiff,
13           v.                                          ORDER
14    WELLS FARGO HOME MORTGAGE,
15
                         Defendant.
16

17

18          Presently pending before the court is defendant’s motion to dismiss, which was noticed

19   for hearing on April 4, 2019. (ECF No. 4.) In accordance with Local Rule 230(c), plaintiff was

20   required to file an opposition or statement of non-opposition to the motion no later than fourteen

21   (14) days prior to the hearing date. Although that deadline has now passed, no opposition or

22   statement of non-opposition was filed.

23          In light of plaintiff’s pro se status, the court provides plaintiff with one final, additional

24   opportunity to respond to the motion to dismiss. However, plaintiff is cautioned that failure to

25   file a timely response in accordance with this order will be construed as plaintiff’s non-opposition

26   to the motion and consent to dismissal of the action with prejudice.

27   ////

28   ////
                                                         1
 1         Accordingly, IT IS HEREBY ORDERED that:

 2         1. The April 4, 2019 hearing is VACATED.

 3         2. Plaintiff shall file an opposition or statement of non-opposition to the motion to

 4            dismiss no later than April 12, 2019.

 5         3. Any reply brief from defendant is due April 26, 2019.

 6         4. Upon review of the record and written briefing, the court may set a hearing on the

 7            motion or submit the motion without oral argument pursuant to Local Rule 230(g).

 8   Dated: March 25, 2019

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                      2
